
	
		I
		112th CONGRESS
		1st Session
		H. R. 1859
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Campbell (for
			 himself and Mr. Peters) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To ensure the availability of reasonably priced
		  conventional mortgages to borrowers in all economic cycles by encouraging
		  private sector capital to support the secondary mortgage market, limiting the
		  role of the Federal government and the exposure of taxpayers, and other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Finance Reform Act of
			 2011.
		2.Statement of
			 purposesThe purposes of this
			 Act are to—
			(1)ensure the
			 availability of reasonably priced conventional residential mortgages to
			 qualified borrowers in all economic cycles;
			(2)provide incentives
			 for private sector capital to support the secondary market for residential
			 mortgages;
			(3)limit the role of
			 the Federal Government in the secondary market for residential mortgages and
			 the exposure of taxpayers to the operations of the secondary markets for
			 residential mortgages; and
			(4)provide for the
			 orderly wind down of the Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation.
			3.Establishment,
			 operation, supervision, and regulation of Housing Finance Guaranty
			 AssociationsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501
			 et seq.) is amended by inserting the following new subtitle D, and designating
			 the existing subtitles D and E as subtitles E and F, respectively, and
			 renumbering the sections of those subtitles accordingly:
			
				DEstablishment,
				operation, supervision, and regulation of housing finance guarantee
				associations
					1381.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
						(1)AssociationThe
				term association means a housing finance guarantee association
				chartered by the Director pursuant to section 1382.
						(2)Association-affiliated
				partyThe term association-affiliated party
				means—
							(A)any director,
				officer, employee, or controlling stockholder of, or agent for, an
				association;
							(B)any shareholder,
				affiliate, consultant, or joint venture partner of an association, and any
				other person, as determined by the Director (by regulation or on a case-by-case
				basis) that participates in the conduct of the affairs of an
				association;
							(C)any independent
				contractor for an association (including any attorney, appraiser, or
				accountant), if—
								(i)the independent
				contractor knowingly or recklessly participates in—
									(I)any violation of any law or
				regulation;
									(II)any breach of
				fiduciary duty; or
									(III)any unsafe or
				unsound practice; and
									(ii)such violation, breach, or practice caused,
				or is likely to cause, more than a minimal financial loss to, or a significant
				adverse effect on, the association.
								(3)Conventional
				mortgageThe term conventional mortgage means a
				mortgage loan as defined in section 1390(e)(2).
						(4)Federal Housing
				Finance Agency securityThe term Federal Housing Finance
				Agency security means a security issued by an association through the
				Office of Securitization that conforms to the terms and conditions of section
				1387.
						(5)Limited-life
				associationThe term limited-life association
				means, with respect to an association in default or in danger of default, an
				entity organized by the Agency under section 1367(i) with respect to such
				association.
						(6)Office of
				securitizationThe term Office of Securitization
				means the Office established by section 1386.
						(7)OrganizerThe
				term organizer means the person or group of persons seeking to
				organize an association.
						(8)PersonThe
				term person means any natural person or business entity.
						1382.Establishment
				of housing finance guaranty associations
						(a)Director’s
				authorityThe Director is authorized, under such regulations as
				the Director may prescribe, to provide for the organization, incorporation,
				examination, operation, and regulation of housing finance guaranty
				associations, and to issue charters for such entities.
						(b)Formation of
				associations; articles of associationSubject to the terms of
				this Act and regulations issued by the Director, an organizer may file an
				application with the Director to establish an association. The association may
				be chartered as a corporation, mutual association, partnership, limited
				liability corporation, cooperative, or any other organizational form that the
				organizer may deem appropriate. The Director may not require the organizer to
				adopt any particular organizational form.
						(c)Contents of the
				applicationAn application
				for establishment of an association shall include—
							(1)the proposed
				articles of association;
							(2)a statement of the
				general object and purposes of the association;
							(3)the proposed
				capitalization and business plan for the association;
							(4)information on the
				financial resources of the organizers;
							(5)a statement of the
				relevant housing finance experience of the organizers;
							(6)identification of
				the proposed senior managers of the association and the relevant experience of
				such individuals; and
							(7)any other
				information the Director determines may be necessary to evaluate the
				background, experience, and integrity of the organizers and the proposed senior
				managers, or information otherwise necessary to determine the likely success of
				the proposed association.
							(d)Issuance of
				charters and chartering criteria
							(1)In
				generalThe Director may issue a charter for an association to
				commence business if the Director determines that the proposed association
				would be consistent with the purposes of this Act and the
				Housing Finance Reform Act of
				2011, and that the association would have the managerial and
				financial resources to succeed.
							(2)Chartering
				criteriaIn making the determination under paragraph (1), the
				Director shall consider the competence, experience, and integrity of the
				organizer and proposed senior managers of the association, and the financial
				resources and future prospects of the proposed association. The Director may
				not issue a charter if the organizer fails to—
								(A)comply with all
				applicable formation requirements;
								(B)provide all
				information requested by the Director;
								(C)demonstrate the
				competence, experience, and integrity necessary to operate the association in a
				safe or sound manner;
								(D)demonstrate
				sufficient financial resources necessary to operate the association in a safe
				or sound manner; or
								(E)provide the
				Director with assurances that the association will make available to the
				Director, on an on-going basis, such information on the operations or
				activities of the association, or any affiliate of the association, that the
				Director deems necessary to ensure the safe and sound operation of the
				association and to enforce compliance with this Act.
								(3)Explanation for
				denialWithin 30 days of denying any application for the issuance
				of a charter under this section, the Director shall provide the organizer with
				a written explanation of the basis for the denial.
							(e)Special purpose
				associations
							(1)In
				generalThe Director may issue a special purpose charter to the
				organizer of an association if the operations of the proposed association would
				be limited to serving a particular mortgage market, such as multifamily
				housing, or a particular category of mortgage lenders, such as community banks.
				All provisions of this Act that apply to associations shall apply to special
				purpose associations, including the criteria for obtaining a charter.
							(2)NondiscriminationThe
				operation of a special purpose association shall not be considered
				discriminatory for purposes of section 1385(a)(9).
							(f)Investments by
				banking organizationsA national bank, State bank, trust company,
				Federal or State credit union, or other banking organization, including a bank
				holding company and a savings and loan holding company, may acquire an interest
				in an association, and hold or dispose of such interest, subject to the
				provisions of this Act, and subject to the approval by the appropriate Federal
				banking agency for such institution.
						1383.General powers
				of associationsAn association
				may—
						(1)adopt and use a
				corporate seal;
						(2)adopt, amend, and
				repeal by-laws;
						(3)sue or be
				sued;
						(4)make contracts and
				guarantees, incur liabilities, borrow money, issue notes, bonds, and other
				obligations;
						(5)purchase, receive,
				hold, and use real and personal property and other assets necessary for the
				conduct of its operations;
						(6)lend money;
						(7)invest, and
				reinvest funds, subject to the limitations of sections 1384 and 1385;
						(8)elect or appoint
				directors, officers, employees, and agents; and
						(9)issue securities,
				membership certificates, and other forms of ownership interests.
						1384.Housing
				finance related powers of associationsIn addition to its general powers under
				section 1383, an association may—
						(1)purchase, hold,
				sell, and otherwise deal in conventional mortgages only for the purpose
				of—
							(A)creating a
				secondary market for such mortgages, including new conventional mortgage
				products;
							(B)facilitating the
				securitization of conventional mortgages; and
							(C)supporting
				multifamily housing;
							(2)issue, through the Office of
				Securitization, Federal Housing Finance Agency securities;
						(3)establish a trust
				or similar entity that shall not be subject to the claims made by creditors of
				the association in order to provide for the sale of beneficial interests in
				pools of mortgage loans or the right to receive interest and principal from
				such pools;
						(4)guarantee the
				timely payment of principal and interest on Federal Housing Finance Agency
				securities and charge a fee for such guarantee;
						(5)ensure that Federal Housing Finance Agency
				securities are properly serviced, which shall include the right to remove a
				mortgage servicer in the event the association determines that such servicer
				fails to perform contractual servicing obligations or other legal requirements
				imposed on mortgage servicers; and
						(6)hedge credit,
				interest rate and other risks associated with the purchase and sale of
				conventional mortgages.
						1385.Prohibited
				activities
						(a)In
				generalAn association may not—
							(1)originate a
				mortgage;
							(2)service a
				mortgage;
							(3)guarantee timely payment of principal or
				interest on any mortgage-related security other than a Federal Housing Finance
				Agency security;
							(4)invest in securities other than Federal
				Housing Finance Agency securities, securities issued by the Federal Government
				or any agency of the Federal Government, and any other securities deemed
				appropriate by the Director;
							(5)speculate on
				credit, interest rate, and other risks;
							(6)underwrite, offer,
				sell, or solicit any form of insurance;
							(7)purchase any mortgage from an institution
				that holds a voting interest in the association;
							(8)purchase a
				conventional mortgage secured by a property comprised of one-to-four family
				dwelling units if the outstanding principal balance of the mortgage at the time
				of purchase exceeds 80 percent of the value of the property securing the
				mortgage, unless—
								(A)the seller retains
				a participation of not less than 10 percent in the mortgage;
								(B)for such period
				and under such circumstances as the Director may require, the seller agrees to
				repurchase or replace the mortgage upon demand of the association in the event
				that the mortgage is in default; or
								(C)that portion of
				the unpaid principal balance of the mortgage which is in excess of such 80
				percent is guaranteed or insured by a qualified insurer, as determined by the
				Director.
								(9)discriminate
				against, or provide a preference to, any mortgage originator on the basis of
				the charter or license of such originator, the asset size of the originator, or
				the existence any ownership interest in the association by the originator;
				or
							(10)engage in any
				activity that is not authorized by this Act.
							(b)Rule of
				constructionSubsection (a)(8) shall not be construed to prevent
				an association from setting standards related to the financial condition of
				originators from which it may acquire a conventional mortgage or prevent an
				association from setting guarantee fees based upon the volume of mortgages an
				originator sells to the association.
						1386.Office of
				Securitization
						(a)In
				generalThe Director shall establish an Office of Securitization
				within the Agency to facilitate the securitization of conventional
				mortgages.
						(b)Functions of
				officeThe Office of Securitization shall—
							(1)subject to section
				1387, create and label Federal Housing Finance Agency securities;
							(2)take such actions
				as may be necessary to issue the catastrophic federal guarantee described in
				section 1388 with respect to Federal Housing Finance Agency securities;
							(3)impose and collect
				the fee for the catastrophic federal guarantee;
							(4)administer and
				service Federal Housing Finance Agency securities, including acting as trustee
				for any trust established by an association for purposes of facilitating the
				securitization of conventional mortgages; and
							(5)engage in such
				other activities the Director determines to be incidental to the securitization
				of conventional mortgages.
							(c)Management of
				the officeThe Office of Securitization shall be managed by the
				Deputy Director of the Agency for Housing Finance Guarantee Association, who
				shall be designated by the Director in accordance with section 1391 and shall
				be subject to the direction and control of the Director.
						(d)No economic
				interestIn the performance of its functions, the Office of
				Securitization shall not assume any economic interest in the securities issued
				by an association.
						(e)Contracting
				authorityThe Director may contract with the Government National
				Mortgage Association to perform any or all of the functions of the Office of
				Securitization specified in subsection (b).
						1387.Federal
				Housing Finance Agency securities
						(a)In
				generalThe Director shall establish, by regulation, one or more
				standard forms for Federal Housing Finance Agency securities issued by
				associations.
						(b)Common label;
				standard terms and conditionsThe forms required by subsection
				(a) shall—
							(1)identify the
				securities as Federal Housing Finance Agency securities;
							(2)set forth the
				terms and conditions for the payment of interest and principal on such
				securities;
							(3)state that such securities are guaranteed
				by the full faith and credit of the United States, subject to the limitations
				of section 1388(b);
							(4)address the
				servicing of Federal Housing Finance Agency securities; and
							(5)include such other standardized terms and
				conditions that the Director deems appropriate to enhance the liquidity of the
				securities, and shall include a representation and warranty certifying that a
				policy of a title insurance be in place to transfer title-related risks to
				State licensed title insurance companies for all conventional mortgages
				collateralizing a Federal Housing Finance Agency security.
							(c)LimitationThe
				forms established by the Director pursuant to subsection (a) shall not prevent
				Federal Housing Finance Agency securities to vary based upon—
							(1)the maturity of
				the securities;
							(2)the yield of the
				securities;
							(3)the type of
				conventional mortgages that serve as collateral for the securities; or
							(4)such other terms
				and conditions that the Director deems appropriate.
							(d)Temporary
				regulation of guarantee fees
							(1)GAO
				studyNot later than the
				expiration of the 12-month period beginning upon the date of the enactment of
				the Housing Finance Reform Act of
				2011, the Comptroller General of the United States shall conduct
				a study to determine the market value of the catastrophic guarantee under
				section 1388 and submit to the Director a report setting forth the findings of
				such study.
							(2)AmountTaking into consideration the findings of
				the study pursuant to paragraph (1), the Director shall establish a pricing
				structure for guarantee fees by associations that provides for a reasonable
				rate of return to associations.
							(3)Quarterly
				adjustmentAfter initially establishing the pricing structure
				pursuant to paragraph (2), the Director shall, on a calendar quarterly basis,
				review such prices and adjust the pricing structure as appropriate.
							(4)Emergency
				adjustmentThe Director may,
				at any time, adjust the prices and pricing structure under this subsection if
				the Director determines that market conditions or other factors require such
				adjustment.
							(5)Termination of
				pricing structureThe Director shall monitor competition between
				associations to determine the first time at which both are the following
				conditions exist:
								(A)There is
				sufficient competition between the associations.
								(B)The associations,
				individually and collectively, are stable and sufficient to serve the
				market.
								Upon such
				a determination, the Director shall provide for the termination of the
				applicability and adjustment of pricing structure under this subsection upon a
				date certain and shall terminate the pricing structure on such date. On and
				after such date, each association shall establish guarantee fees to be charged
				by the association.(e)Disclosure
				requirement
							(1)In
				generalFederal Housing Finance Agency securities shall not be
				registered securities under the terms of the Securities Act of 1933 (15 U.S.C.
				77a et seq.) and shall be exempt securities for purposes of the Securities
				Exchange Act of 1934 (15 U.S.C. 78a et seq.).
							(2)Disclosure
				regulationNotwithstanding
				paragraph (1), the Director shall, by regulation, ensure transparency of
				Federal Housing Finance Agency securities by requiring each association to
				publicly disclose information about the composition of each pool of mortgages
				backing the security, including the average loan-to-value ratio, the average
				debt-to-income ratio, the average payment history of the mortgagors, the number
				and value of mortgages from each State, the distribution of mortgage coupon
				rates, and whether the mortgages were originated in broker or non-broker
				channels.
							1388.Catastrophic
				Federal guarantee
						(a)AuthorizationSubject
				to the limitations in subsection (b), and such other terms and conditions that
				the Director deems appropriate, the Director shall guarantee the timely payment
				of the principal and interest of Federal Housing Finance Agency securities, and
				the full faith and credit of the United States is hereby pledged to the payment
				of all amounts which may be required to be paid as a result of such
				guarantee.
						(b)LimitationsA
				guarantee under this section shall apply only if—
							(1)the association
				that issued the securities has been placed into conservatorship or receivership
				by the Director; and
							(2)the Reserve Fund
				established by section 1389 lacks sufficient funds to make the required
				principal and interest payments.
							(c)Fee
							(1)EstablishmentThe Director shall establish, on an annual
				basis, a fee to be paid by associations for a guarantee issued under this
				section in connection with Federal Housing Finance Agency securities issued by
				such associations.
							(2)AdministrationThe Director shall impose and collect such
				fee through the Office of Securitization.
							(3)AmountThe
				Director shall establish the fee at a level to ensure that amounts in the
				Reserve Fund are sufficient to cover potential claims on such Fund, taking into
				consideration—
								(A)general economic
				conditions;
								(B)trends in housing
				prices; and
								(C)such other factors
				that the Director deems appropriate.
								(d)Special
				assessment To repay cost of Federal guarantee
							(1)In
				generalIf the Director is required to make payments pursuant to
				the catastrophic Federal guarantee authorized under subsection (a) in excess of
				the amounts in the Reserve Fund, the Director shall impose a special assessment
				on associations to recoup all costs associated with the guarantee.
							(2)CriteriaThe
				Director, by regulation, shall establish criteria for the imposition of a
				special assessment. Such criteria shall—
								(A)apportion the
				assessment equally among all associations; and
								(B)to the extent
				feasible and prudent, permit associations to pay the assessment over a period
				of time so that the assessment does not cause an association to be
				undercapitalized or otherwise materially impair the operations of an
				association.
								(e)No Federal
				support for other securities or obligations of associationsThis Act may not be construed to authorize
				or provide any guarantee of any security or obligation of an association by the
				United States or any agency or instrumentality of the United States, other than
				Federal Housing Finance Agency securities issued by an association.
						1389.Reserve
				fund
						(a)Establishment;
				creditsThe Director shall establish a Reserve Fund, which shall
				be credited with all fees imposed and collected pursuant to section
				1388(c).
						(b)OrganizationThe
				Reserve Fund shall be maintained with a Federal Reserve Bank or with a
				depository institution designated as a depository or fiscal agent of the United
				States.
						(c)UseAmounts
				in the Reserve Fund shall be used by the Director, through the Office of
				Securitization, to make principal and interest payments to the owners of
				Federal Housing Finance Agency securities issued by an association that has
				been placed into conservatorship or receivership—
							(1)for payment under
				guarantees issued under subsection (a) of section 1388 only under the terms
				provided in subsection (b) of such section; and
							(2)to the extent such amounts are not
				otherwise needed, for investment in obligations of the United States or in
				obligations guaranteed as to principal and interest by the United
				States.
							(d)Treasury
				advance
							(1)In
				generalIf amounts in the Reserve Fund are insufficient to
				satisfy the liabilities of the Fund, the Secretary of the Treasury shall
				advance to the Fund such amounts as may be necessary to meet the obligations of
				the Fund, as determined by the Director and the Secretary, and the Director
				shall agree to repay such advance on such terms and conditions as required by
				the Secretary.
							(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary, without fiscal year limitation, such sums as may be necessary to
				carry out this subsection.
							1390.Supervision of
				associations
						(a)General
				supervisory authority of Director
							(1)In
				generalThe Director shall have supervisory authority over
				associations, and may issue such regulations, orders, and interpretations as
				the Director determines necessary to ensure that an association operates in a
				safe and sound manner.
							(2)Use of existing
				authorityExcept as provided in this section, an association, an
				association-affiliated party, and a limited-life association shall be subject
				to the same supervisory and enforcement powers of the Director to the same
				extent as if an association was a regulated entity, the association-affiliated
				party was an entity-affiliated party, and the limited-life association was a
				limited-life entity, including—
								(A)the enforcement
				powers under sections 1371 through 1379 (12 U.S.C. 4631–9);
								(B)authority to
				reclassify a capital classification (as established pursuant to subsection
				(h)(2) of this section) as provided in section 1364(c) (12 U.S.C.
				4614(c));
								(C)authority to
				restrict capital distributions in accordance with section 1364(e) (12 U.S.C.
				4614(e));
								(D)authority to take
				prompt corrective supervisory actions in response to capital classifications as
				provided for in sections 1365 and 1366 (12 U.S.C. 4615, 4616); and
								(E)authority to
				appoint the Agency as the conservator or a receiver in accordance with section
				1367 (12 U.S.C. 4617).
								(b)ExaminationsThe
				Director shall conduct a full-scope examination of an association not less
				frequently than once every 12 months, and shall have real-time access to all
				data and information related to the activities and operations of an
				association.
						(c)Capital
				standards
							(1)EstablishmentThe
				Director shall establish, by regulation, risk-based and leverage capital
				standards for associations.
							(2)CriteriaIn
				setting the capital standards required by paragraph (1), the Director shall
				take into consideration—
								(A)the risk
				associated with conventional mortgages;
								(B)underwriting
				standards that apply to conventional mortgages; and
								(C)such other factors
				as the Director deems appropriate.
								(d)Management and
				operational standardsThe Director shall establish, by
				regulation, standards for the management and operations of associations,
				including standards related to—
							(1)adequacy of
				internal controls and information systems taking into account the nature and
				scale of business operations;
							(2)independence and
				adequacy of internal audit systems;
							(3)management of
				interest rate risk exposure;
							(4)management of
				market risk, including standards that provide for systems that accurately
				measure, monitor, and control market risks and, as warranted, that establish
				limitations on market risk;
							(5)adequacy and
				maintenance of liquidity and reserves;
							(6)management of
				asset growth;
							(7)investments and
				acquisitions of assets consistent with this Act;
							(8)overall risk
				management processes, including adequacy of oversight by senior management and
				the board of directors and of processes and policies to identify, measure,
				monitor, and control material risks, including reputational risks, and for
				adequate, well-tested business resumption plans for all major systems with
				remote site facilities to protect against disruptive events;
							(9)management of
				credit and counterparty risk, including systems to identify concentrations of
				credit risk and prudential limits to restrict exposure of the association to a
				single counterparty or groups of related counterparties;
							(10)maintenance of
				adequate records, in accordance with consistent accounting policies and
				practices that enable the Director to evaluate the financial condition of the
				association; and
							(11)such other
				operational and management standards as the Director determines to be
				appropriate.
							(e)Underwriting
				standards for conventional mortgages
							(1)Regulation
				requiredThe Director shall establish, by regulation,
				underwriting standards for conventional mortgage purchased by an association.
				Such standards shall be the same as the standards established by the Bureau for
				Consumer Financial Protection of the Federal Reserve System for qualified
				mortgages pursuant to section 129C(b) of the Truth in Lending Act (15 U.S.C.
				1639c(b); as added by section 1412 of the Dodd-Frank Wall Street Reform and
				Consumer Protection Act (124 Stat. 2145)).
							(2)DefinitionFor
				purposes of this subsection, the term conventional mortgage
				means a loan that—
								(A)is secured by a
				mortgage, lien, or other security interest on a—
									(i)a
				one-to-four family residence that is the principal residence of the
				mortgagor,
									(ii)a
				property comprising five or more family dwelling units;
									(iii)a manufactured
				home that is the principal residence of the mortgagor; or
									(iv)the stock or
				membership interest or certificate issued to a tenant-stockholder or
				resident-member of a cooperative housing corporation, as defined in section 216
				of the Internal Revenue Code of 1986, and in the proprietary lease, occupancy
				agreement, or right of tenancy in the dwelling union of the tenant-stockholder
				or resident-member in such cooperative housing corporation;
									(B)is a subordinate
				mortgage or lien on—
									(i)a
				one-to-four family residence that is the principal residence of the mortgage;
				or
									(ii)a
				property that comprises five or more family dwelling units:
									(C)is not insured or guaranteed under—
									(i)the National Housing Act (12 U.S.C. 1701 et
				seq.);
									(ii)title V of the
				Housing Act of 1949 (42 U.S.C. 1471 et seq.);
									(iii)chapter 37 of
				title 38, United States Code; or
									(D)meets the underwriting standards set by the
				Director pursuant to paragraph (1).
								(f)Limitation on
				maximum original principal amountThe Director shall prohibit any association
				from purchasing any conventional mortgage for which the maximum original
				principal obligation exceeds the greater of—
							(1)150 percent of the
				average home price in the United States for a residence having the same number
				of dwelling units as the residence subject to the mortgage; or
							(2)150 percent of the
				median price, for the area in which the residence subject the mortgage is
				located for a residence having the same number of dwelling units as the
				residence subject to the mortgage.
							(g)Reporting
				requirements
							(1)In
				generalAn association shall
				submit to the Director such reports, containing such information and in such
				form and at such times, as the Director deems necessary to assess the
				condition, operations and activities of the association.
							(2)Information
				regarding areas and markets served
								(A)Submission of
				informationThe Director
				shall require each association to submit data annually to the Director that the
				Director determines is sufficient to indicate the geographic areas and market
				segments being served by the association.
								(B)Public
				availabilityUpon receipt of
				information submitted pursuant to subparagraph (A), the Director shall make
				such information available to the public in a form and manner determined
				appropriate by the Director.
								(h)Prompt
				corrective actions
							(1)Establishment
				and criteriaThe Director, by regulation, shall—
								(A)establish the
				capital classifications specified under paragraph (2) for associations;
								(B)establish criteria
				for each such capital classification based upon the amount and types of capital
				held by an association; and
								(C)classify each
				association according to such capital classifications.
								(2)Capital
				classificationsThe capital classifications specified under this
				paragraph are—
								(A)adequately
				capitalized;
								(B)undercapitalized;
								(C)significantly
				undercapitalized; and
								(D)critically
				undercapitalized.
								(i)Conservatorship
				and receivership
							(1)Additional
				grounds for appointmentIn addition to the grounds for the
				appointment of conservator or receiver under section 1367(a)(3) (12 U.S.C.
				4617(a)(3)), the Director shall appoint the Agency as the conservator or
				receiver of an association if the association fails to make a timely payment of
				principal or interest on a Federal Housing Finance Agency security issued by
				the association.
							(2)Limited-life
				associationIf the Agency is
				appointed as receiver for an association, the Agency, as receiver, may organize
				a limited life association to assume the assets and purchase the liabilities of
				the association subject to the same provisions applicable under section 1367(i)
				to a limited-life regulated entity appointed for a regulated entity, and such
				limited-life association shall, by operation of law and immediately upon its
				organization, succeed to the charter of the association and operate in
				accordance with such charter, this Act, and any other provision of law to which
				the association is subject.
							1391.Agency
				operations
						(a)Applications
				processing divisionThe
				Director shall establish a division within the Agency to accept and process
				applications for the formation of associations, and shall employ accountants,
				financial analysts, lawyers, and such other personnel as the Director
				determines necessary to evaluate the qualifications of the organizer or
				organizers and the financial prospects of a proposed association.
						(b)Auditing
				divisionThe Director shall
				establish a division within the Agency to conduct regular audits of the
				processes and systems used by associations. Such audits shall include a review
				of loan files and systems for tracking loan documents.
						(c)Deputy Director
				for Housing Finance Guarantee Associations
							(1)In
				generalThe Agency shall have
				a Deputy Director for Housing Finance Guarantee Associations, who shall be
				designated by the Director from among individuals with demonstrated
				understanding of housing markets and housing finance.
							(2)FunctionsThe Deputy Director for Housing Finance
				Guarantee Associations shall have such functions, powers, and duties with
				respect to the formation, regulation, and supervision of associations and the
				operations of the Office of Securitization as the Director shall
				prescribe.
							(3)LimitationsThe Deputy Director for Housing Finance
				Guarantee Associations may not—
								(A)have any direct or indirect financial
				interest in any association or regulated entity;
								(B)hold any office,
				position, or employment in any association or regulated entity; or
								(C)have served as an
				executive officer or director of any association or regulated entity at any
				time during the 3-year period preceding the date of the designation of such
				individual by the Director.
								(d)Annual
				assessment of agency operationsIn addition to the general authority of the
				Federal Housing Finance Oversight Board provided under section 1313A (12 U.S.C.
				4513a), the Board, annually, shall—
							(1)conduct an assessment of the operations and
				resources of the Agency to determine whether the Director and the Agency have
				the powers, systems, personnel, and other resources necessary to charter,
				supervise, and regulate associations;
							(2)make
				recommendations to the Director based upon the assessment required in paragraph
				(1); and
							(3)report the results
				of the assessment under this subsection and any recommendations pursuant to
				such assessment to the Congress.
							(e)Assessments and
				other feesThe Director shall establish, by regulation, such
				assessments and fees the Director deems necessary to cover the Agency’s direct
				and indirect costs for chartering, supervising, and regulating associations
				under this subtitle, including all costs associated with the establishment and
				operation of the Office of Securitization.
						1392.Applicable
				law
						(a)In
				generalAll authorized activities of an association shall be
				governed by Federal law and subject to exclusive regulation and supervision by
				the Agency. No State may prevent or restrict an association from engaging
				directly or indirectly in any activity authorized under or pursuant to this
				subtitle.
						(b)LimitationSubsection
				(a) may not be construed to prevent the application of nondiscriminatory State
				laws that apply to all businesses operating in a State, including criminal,
				tax, and zoning laws.
						1393.Judicial
				review
						(a)In
				generalAn association affected by an action of the Director may
				seek review of such action in an appropriate Federal court.
						(b)Private rights
				of actionNothing in this Act may be construed to create a
				private right of action on behalf of any person against an association, or any
				officer or director of an association.
						1394.Budget
				neutralityThe Director shall
				exercise the authority provided in this subtitle over the formation,
				regulation, and supervision of associations and the operations of the Office of
				Securitization so as to ensure that associations and the Office of
				Securitization operate in a manner that does not increase the budget deficit,
				or debt, of the Federal
				Government.
					.
		4.Transition
			(a)Transition
			 planNot later than six months after the date of the enactment of
			 this Act, the Director of the Federal Housing Finance Agency shall submit to
			 the Congress a plan that provides for—
				(1)the winding down
			 of the enterprises; and
				(2)the formation,
			 supervision, and regulation of associations as provided in subtitle D of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as
			 added by the amendment made by section 3 of this Act.
				(b)Contents of
			 planThe plan required by subsection (a) shall provide
			 for—
				(1)measures to ensure
			 the continued operation of the enterprises during the transition period,
			 including the retention of qualified personnel;
				(2)the transfer of
			 qualified personnel and systems from the enterprises to associations;
				(3)the implementation
			 of the transitional actions required by subsections (b) through (m) of this
			 section; and
				(4)such other matters
			 as the Director deems appropriate.
				(c)Repeal of
			 affordable housing goals
				(1)RepealThe
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended by striking sections 1331 through 1336 (12 U.S.C. 4561–6).
				(2)Conforming
			 amendmentsFederal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 is amended—
					(A)in section
			 1303(28) (12 U.S.C. 4502(28)), by striking and, for the purposes
			 and all that follows through designated disaster areas;
					(B)in section
			 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A))—
						(i)by
			 striking clauses (i), (ii), and (iv);
						(ii)in
			 clause (iii), by inserting and after the semicolon at the end;
			 and
						(iii)by
			 redesignating clauses (iii) and (v) as clauses (i) and (ii),
			 respectively;
						(C)in section
			 1338(c)(10) (12 U.S.C. 4568(c)(10)), by striking subparagraph (E);
					(D)in section 1339(h)
			 (12 U.S.C. 4569), by striking paragraph (7);
					(E)in section 1341
			 (12 U.S.C. 4581)—
						(i)in
			 subsection (a)—
							(I)in paragraph (1),
			 by inserting or after the semicolon at the end;
							(II)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and
							(III)by striking
			 paragraphs (3) and (4); and
							(ii)in
			 subsection (b)(2)—
							(I)in subparagraph
			 (A), by inserting or after the semicolon at the end;
							(II)by striking
			 subparagraphs (B) and (C); and
							(III)by redesignating
			 subparagraph (D) as subparagraph (B);
							(F)in section 1345(a)
			 (12 U.S.C. 4585(a))—
						(i)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;
						(ii)in
			 paragraph (2), by striking the semicolon at the end and inserting a period;
			 and
						(iii)by
			 striking paragraphs (3) and (4); and
						(G)in section
			 1371(a)(2) (12 U.S.C. 4631(a)(2))—
						(i)by
			 striking with any housing goal established under subpart B of part 2 of
			 subtitle A of this title,; and
						(ii)by
			 striking section 1336 or.
						(d)Requirement for
			 enterprises To pay State and local taxes
				(1)Fannie
			 MaeEffective on the date of the enactment of this Act, paragraph
			 (2) of section 309(c) of the Federal National Mortgage Association Charter Act
			 (12 U.S.C. 1723a(c)(2)) is amended—
					(A)by striking
			 shall be exempt from and inserting shall be subject
			 to; and
					(B)by striking
			 except that any and inserting and any.
					(2)Freddie
			 MacEffective on the date of the enactment of this Act, section
			 303(e) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is
			 amended—
					(A)by striking
			 shall be exempt from and inserting shall be subject
			 to; and
					(B)by striking
			 except that any and inserting and any.
					(e)Designation of
			 deputy director for housing finance guarantee associationsNot
			 later than six months after the date of the enactment of this Act, the Director
			 shall designate the Deputy Director for Housing Finance Guarantee Associations
			 authorized by section 1391(c) of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992, as added by the amendment made by section 3
			 of this Act.
			(f)Establishment of
			 Office of Securitization and creation of standardized mortgage
			 securityNot later than 12 months after the date of the enactment
			 of this Act, the Director shall—
				(1)provide for the establishment of the Office
			 of Securitization, as authorized by section 1386 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992, as added by the
			 amendment made by section 3 of this Act;
				(2)create the standardized mortgage security
			 forms required by section 1387 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992, as added by the amendment made by section 3
			 of this Act; and
				(3)require, in a
			 manner that does not disrupt or impair trading in existing mortgage securities
			 issued by the enterprises, that the enterprises use the standardized mortgage
			 security forms when issuing new mortgage securities.
				(g)Reduction in
			 mortgage asset portfolios of enterprises
				(1)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Director shall publish, in final form, a regulation that requires
			 each enterprise to reduce its total mortgage assets to not more than
			 $250,000,000,000, within 5 years of the date of the enactment of this
			 Act.
				(2)DefinitionFor
			 purposes of this paragraph, the term total mortgage assets
			 means, with respect to an enterprise, mortgages, mortgage loans,
			 mortgage-related securities, participation certificates, mortgage-backed
			 commercial paper, obligations of real estate investment conduits and similar
			 assets, in each case to the extent that such assets would appear on the balance
			 sheet of the enterprise in accordance with generally accepted accounting
			 principles in effect in the United States as of September 7, 2008.
				(h)Increase in
			 guarantee fees charged by enterprises
				(1)In
			 generalNot later than 12
			 months after the date of the enactment of this Act, the Director shall, taking
			 into consideration the study under section 1387(d)(1) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992, as added by the
			 amendment made by section 3 of this Act, issue in final form a regulation that
			 directs the enterprises to increase, over a three-year period, guarantee fees
			 to more accurately reflect the risk assumed by the guarantee.
				(2)DefinitionFor
			 purposes of this subsection, the term guarantee fee means a fee
			 charged by an enterprise in connection with any guarantee, issued by the
			 enterprise, of the timely payment of principal and interest on securities,
			 notes, and other obligations based on or backed by mortgages on residential
			 real property. Such term includes—
					(A)the guarantee fee
			 charged by the Federal National Mortgage Association with respect to
			 mortgage-backed securities; and
					(B)the management and
			 guarantee fee charged by the Federal Home Loan Mortgage Corporation with
			 respect to participation certificates.
					(i)Conforming loan
			 limitsEffective upon the
			 date of the enactment of this Act, section 146 of the Continuing Appropriations
			 Act, 2011 (Public Law 111–242; 124 Stat. 2615) is amended by adding at the end
			 the following new subsection:
				
					(c)Extension until
				end of conservatorshipsNotwithstanding any provision of subsection
				(a) or (b), such subsections shall apply with respect to mortgages originated
				during the period that begins at the conclusion of fiscal year 2011 and ends
				upon the termination of the conservatorship of the Federal National Mortgage
				Association or the Federal Home Loan Mortgage Corporation, as applicable,
				pursuant to section 4(l) of the Housing
				Finance Reform Act of
				2011.
					.
			(j)Finalization of
			 regulations governing associations, formation the applications and auditing
			 divisionsNot later than 12
			 months after the date of the enactment of this Act, the Director shall—
				(1)issue, in final
			 form regulations governing the chartering, operations, and supervision of
			 associations, including required capital and other prudential standards;
			 and
				(2)establish the applications and auditing
			 divisions required by section 1391 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992, as added by the amendment made by section 3
			 of this Act.
				(k)Notification to
			 congress and acceptance of charter applicationsFollowing the
			 completion of the actions required under subsection (j), the Director
			 shall—
				(1)notify the
			 Congress that the Agency has taken all appropriate actions to begin the process
			 of chartering, supervising and regulating associations, and
				(2)may commence
			 accepting, and acting upon, applications for the chartering of
			 associations.
				(l)Mandatory
			 receivershipThe Director
			 shall place the enterprises into receivership no later than one year after five
			 or more associations, two of which are not special purpose associations, have
			 been chartered.
			(m)Federal support
			 for existing obligations of Fannie Mae and Freddie macThe full
			 faith and credit of the United States is hereby pledged to the payment of all
			 debt obligations of the enterprises and all mortgage-backed securities issued
			 by the enterprises, until such obligations and securities mature or are
			 redeemed.
			(n)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)AgencyThe
			 term Agency means the Federal Housing Finance Agency.
				(2)Association;
			 conventional mortgage; Office of Securitization; regulated
			 entityThe terms association, conventional
			 mortgage, Office of Securitization, and regulated
			 entity have the meanings given such terms in section 1381 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992.
				(3)DirectorThe
			 term Director means the Director of the Agency.
				(4)EnterpriseThe term enterprise has the
			 meaning given such term in section 1303 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
				(5)Transition
			 periodThe term transition period means the period
			 that begins upon the date of the enactment of this Act and ends upon
			 appointment of receivers for both enterprises pursuant to subsection
			 (m).
				5.Technical and
			 conforming amendmentsFederal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended—
			(1)in section
			 1303(28) (12 U.S.C. 4502(28)), by striking and, for the purposes
			 and all that follows through designated disaster areas;
			(2)in section
			 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A))—
				(A)by striking clauses (i), (ii), and
			 (iv);
				(B)in clause (iii),
			 by inserting and after the semicolon at the end; and
				(C)by redesignating
			 clauses (iii) and (v) as clauses (i) and (ii), respectively;
				(3)in section
			 1338(c)(10) (12 U.S.C. 4568(c)(10)), by striking subparagraph (E);
			(4)in section 1339(h)
			 (12 U.S.C. 4569), by striking paragraph (7);
			(5)in section 1341
			 (12 U.S.C. 4581)—
				(A)in subsection
			 (a)—
					(i)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;
					(ii)in
			 paragraph (2), by striking the semicolon at the end and inserting a period;
			 and
					(iii)by
			 striking paragraphs (3) and (4); and
					(B)in subsection
			 (b)(2)—
					(i)in subparagraph (A), by inserting
			 or after the semicolon at the end;
					(ii)by
			 striking subparagraphs (B) and (C); and
					(iii)by
			 redesignating subparagraph (D) as subparagraph (B);
					(6)in section 1345(a)
			 (12 U.S.C. 4585(a))—
				(A)in paragraph (1),
			 by inserting or after the semicolon at the end;
				(B)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and
				(C)by striking
			 paragraphs (3) and (4); and
				(7)in section
			 1371(a)(2) (12 U.S.C. 4631(a)(2))—
				(A)by striking
			 with any housing goal established under subpart B of part 2 of subtitle
			 A of this title,; and
				(B)by striking
			 section 1336 or.
				
